Citation Nr: 0734720	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include hyperactivity and post-traumatic stress 
disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 1999, the veteran had a personal hearing before a 
Veterans Law Judge, who is no longer employed at the Board.  
The veteran was informed of such in a September 2007 letter 
and provided an opportunity to have a new hearing before a 
Veterans Law Judge.  In October 2007, the veteran indicated 
he wanted to attend a hearing before a Veterans Law Judge at 
the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing in accordance with applicable 
procedures.  If appellant ultimately 
decides he does not desire a hearing, 
he should withdraw the request in 
writing to the RO/AMC.  The matter 
should then be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

